DETAILED ACTION
Remarks
Applicant presents a communication dated 11 May 2022 in response to the 17 March 2022 non-final Office action (the “Previous Action”).
With the communication, Applicant amends claims 1-3, 6, 11-13, 16 and 20.
Claims 1-3, 6, 11-13, 16 and 20 are further amended via the examiner’s amendment below for the reasons set forth in the attached interview summary.
Claims 1-4, 6-14 and 16-20 remain pending and are allowed herein. Claims 1, 11 and 20 are the independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 112
In view of Applicant’s amendments and the examiner’s amendments herein, the Previous Action’s § 112 rejections are withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this amendment was given by agent-of-record Brett Slaney (Reg. No. 58,772) on 11 August 2022 for the reasons set forth in the attached interview summary.
	
The claims are amended as follows:

1. (Currently Amended) A device for facilitating performance testing, the device comprising:
	a processor; and
	a memory coupled to the processor, the memory storing computer executable instructions that when executed by the processor cause the processor to:
map source code for an application under test to at least one performance test script to generate a functionality mapping, the application including at least one functionality, and the at least one performance test script for executing functions of the application;
prior to receiving volume data, receive build release notes;
determine at least one source code change from the received build release notes;
subsequent to generating the functionality mapping, receive the volume data from a production environment for the application;
use the received build release notes and the functionality mapping to identify at least one application functionality associated with the at least one source code change, wherein the identified at least one application functionality isolates one or more areas of the application that have been updated or added since a prior release;
for each identified application functionality, analyze corresponding volume data for a period of time 
generate, based on the analyzing, a trained workload model for the identified at least one functionality, the trained workload model providing a framework for subsequent performance testing of the application;
determine one more performance tests based on the trained workload model; and 

automatically initiate at least one of the one or more performance tests using the trained workload model.

2. (Currently Amended) The device of claim 1, wherein the computer executable instructions further cause the processor to:
	update the trained workload model based on updated functionality mappings; and
automatically initiate a subsequent test of the one or more performance tests using the updated trained workload model.

3. (Currently Amended) The device of claim 1, wherein the computer executable instructions further cause the processor to:
	receive additional volume data; and
	use the additional volume data to refine the trained workload model or to generate a new trained workload model.

4. (Previously Presented) The device of claim 1, wherein the build release notes and the volume data are automatically pulled from corresponding sources.

5. (Cancelled)

6. (Currently Amended) The device of claim 2, wherein the trained workload model is provided to a testing environment that performs mobile and/or web browser based testing of the application under test.

7. (Original) The device of claim 6, wherein the mobile and/or web browser based testing comprises user experience testing.

8. (Original) The device of claim 2, wherein the performance testing is performed continuously based on a current workload model provided by the device.

9. (Original) The device of claim 1, wherein the period of time of volume data comprises at least a plurality of months of volume data.

10. (Original) The device of claim 1, wherein the computer executable instructions further cause the processor to:
	receive an updated test script; and
	revise the functionality mapping using the updated test script.

11. (Currently Amended) A method of facilitating performance testing, the method executed by a device, the method comprising:
	mapping source code for an application under test to at least one performance test script to generate a functionality mapping, the application including at least one functionality, and the at least one performance test script for executing functions of the application;
	prior to receiving volume data, receiving build release notes;
	determining at least one source code change from the received build release notes;
	subsequent to generating the functionality mapping, receiving the volume data from a production environment for the application;
	using the received build release notes and the functionality mapping to identify at least one application functionality associated with the at least one source code change, wherein the identified at least one application functionality isolates one or more areas of the application that have been updated or added since a prior release;
	for each identified application functionality, analyzing corresponding volume data for a period of time 
	generating, based on the analyzing, a trained workload model for the identified at least one functionality, the trained workload model providing a framework for subsequent performance testing of the application;
	determining one more performance tests based on the trained workload model; and 

	automatically initiating at least one of the one or more performance tests using the trained workload model.

12. (Currently Amended) The method of claim 11, further comprising:
	updating the trained workload model based on updated functionality mappings; and
automatically initiating a subsequent test of the one or more performance tests using the updated trained workload model.

13. (Currently Amended) The method of claim 11, further comprising:
	receiving additional volume data; and
	using the additional volume data to refine the trained workload model or to generate a new trained workload model.

14. (Previously Presented) The method of claim 11, wherein the build release notes and the volume data are automatically pulled from corresponding sources.

15. (Cancelled)

16. (Currently Amended) The method of claim 12, wherein the trained workload model is provided to a testing environment that performs mobile and/or web browser based testing of the application under test.

17. (Original) The method of claim 12, wherein the performance testing is performed continuously based on a current workload model provided by the device.

18. (Original) The method of claim 11, wherein the period of time of volume data comprises at least a plurality of months of volume data.

19. (Original) The method of claim 11, further comprising:
	receiving an updated test script; and
	revising the functionality mapping using the updated test script.

20. (Currently Amended) A non-transitory computer readable medium for facilitating performance testing, the computer readable medium comprising computer executable instructions for:
	mapping source code for an application under test to at least one performance test script to generate a functionality mapping, the application including at least one functionality, and the at least one performance test script for executing functions of the application;
	prior to receiving volume data, receiving build release notes;
	determining at least one source code change from the received build release notes;
	subsequent to generating the functionality mapping, receiving the volume data from a production environment for the application;
	using the received build release notes and the functionality mapping to identify at least one application functionality associated with the at least one source code change, wherein the identified at least one application functionality isolates one or more areas of the application that have been updated or added since a prior release;
	for each identified application functionality, analyzing corresponding volume data for a period of time 
	generating, based on the analyzing, a trained workload model for the identified at least one functionality, the trained workload model providing a framework for subsequent performance testing of the application;
	determining one more performance tests based on the trained workload model; and 

	automatically initiating at least one of the one or more performance tests using the trained workload model.

-End-

Allowable Subject Matter
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the “…for each identified application functionality, analyzing corresponding volume data for a period of time; generating, based on the analyzing, a trained workload model for the identified at least one functionality, the trained workload model providing a framework for subsequent performance testing of the application; determining one more performance tests based on the trained workload model…” features of claim 1, in combination with the other elements recited, are not taught by the prior art and would not have been obvious. The other independent claims have been similarly amended and there are no other issues with respect to any claim. Thus, all claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/
Primary Examiner, Art Unit 2196